DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of Hon ‘548 (U.S. Pat No. 9,326,548) in view of Cross et al (US. Pat. App. Pub. 2004/0099266). 
Regarding the claims of record, claims 1-14 of Hon ‘548 disclose or reasonably suggests nearly all that is recited in the instant claims, including:
Independent claim 1, a vaporizing device (claimed: an electronic cigarette) comprising a battery assembly having a battery including a battery in a battery assembly housing, a circuit board, and a sensor in the battery housing electrically connected to the electronic circuit board. While there is no explicit recitation of an LED electrically connected to the electronic circuit board, it would have been obvious to one having ordinary skill in the art to have provided a visual indicator, such as an LED light, merely for the user’s convenience in order to confirm that the device is operation. Further, there is no recitation that a plastic or rubber separator, having an air passage therethrough, is provided in the battery assembly housing, and that such separator is adjacent to the sensor. However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, can be provided to “open” in response to an air 
	Claim 2, a liquid-supply assembly (claimed: an atomizer assembly)  
including an outlet at a second end of the liquid supply assembly; an aerosol passage (claimed: air flow path) leading from an air inlet to the outlet; a heating wire oriented perpendicular to a longitudinal axis of the device, the heating wire in a cavity; and a porous component for absorbing liquid in the liquid supply assembly and to moving the liquid toward the heating wire.
	Claims 11-12, Cross et al shows that its valve (claimed: separator) may have a base (see Figs. 5A-5D), and from Figs. 8A-8C, it is clear that the air passage extends from the base towards the heating element, and such would be the same arrangement in the modified Hon ‘548/Cross et al device.  
Independent claim 13, a vaporizing device (claimed: an electronic cigarette) comprising a battery assembly having a battery including a 
including an outlet at a second end of the liquid supply assembly; an aerosol passage (claimed: air flow path) leading from an air inlet to the outlet; a heating wire perpendicular to a longitudinal axis of the device; and a porous component for absorbing liquid in the liquid supply assembly and to moving the liquid toward the heating wire.
While there is no explicit recitation of an LED electrically connected to the electronic circuit board, it would have been obvious to one having ordinary skill in the art to have provided a visual indicator, such as an LED light, merely for the user’s convenience in order to confirm that the device is operation. Further, there is no recitation that a plastic or rubber separator, having an air passage therethrough, is provided in the battery assembly housing, and that such separator is adjacent to the sensor. However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, can be provided to “open” in response to an air pressure differential within inhalation devices in order to regulate the airflow to the desired airflow rate in the device, and as shown in these 
However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, can be provided to “open” in response to an air pressure differential within inhalation devices in order to regulate the airflow to the desired airflow rate in the device, and as shown in these Figures, those valves can be placed near (read: adjacent) the sensor (see para. [0047]). Hence, it would have been obvious to one having ordinary skill in the art to have added such a structure in order to limit the airflow through the device to that which is more desirable.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of Hon ‘550 (U.S. Pat No. 9,326,550) in view of Cross et al (US. Pat. App. Pub. 2004/0099266). 
Regarding the claims of record, claims 1-24 of Hon ‘550 disclose or reasonably suggests nearly all that is recited in the instant claims, including:
Independent claim 1, a vaporizing device comprising a battery assembly having a battery including a battery in a battery assembly 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Hon ‘062 (U.S. Pat No. 9,339,062) in view of Cross et al (US. Pat. App. Pub. 2004/0099266). 

Independent claim 1, a vaporizing device comprising a battery assembly having a battery including a battery in a battery assembly housing, a circuit board, and a sensor in the battery housing electrically connected to the electronic circuit board (claimed: micro-controller unit). While there is no explicit recitation of an LED electrically connected to the electronic circuit board, it would have been obvious to one having ordinary skill in the art to have provided a visual indicator, such as an LED light, merely for the user’s convenience in order to confirm that the device is operation. Further, there is no recitation that a plastic or rubber separator, having an air passage therethrough, is provided in the battery assembly housing, and that such separator is adjacent to the sensor. However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, can be provided to “open” in response to an air pressure differential within inhalation devices in order to regulate the airflow to the desired airflow rate in the device, and as shown in these Figures, those valves can be placed near (read: adjacent) the sensor (see para. [0047]). Hence, it would have been obvious to one having ordinary skill in 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of Hon ‘205 (U.S. Pat No. 9,370,205) in view of Cross et al (US. Pat. App. Pub. 2004/0099266). 
Regarding the claims of record, claims 1-22 of Hon ‘205 disclose or reasonably suggests nearly all that is recited in the instant claims, including:
Independent claim 1, a vaporizing device comprising a battery assembly having a battery including a battery in a battery assembly housing, a circuit board, and a sensor in the battery housing electrically connected to the electronic circuit board (claimed: micro-controller unit). While there is no explicit recitation of an LED electrically connected to the electronic circuit board, it would have been obvious to one having ordinary skill in the art to have provided a visual indicator, such as an LED light, merely for the user’s convenience in order to confirm that the device is operation. Further, there is no recitation that a plastic or rubber separator, having an air passage therethrough, is provided in the battery assembly housing, and that such separator is adjacent to the sensor. However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or 
Claims 1-4, 9, and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Hon ‘489 (U.S. Pat No. 10,085,489) in view of Cross et al (US. Pat. App. Pub. 2004/0099266). 
Regarding the claims of record, claims 1-20 of Hon ‘489 disclose or reasonably suggests nearly all that is recited in the instant claims, including:
Independent claim 1, a vaporizing device comprising a battery assembly having a battery including a battery, an LED and an electronic circuit board in a battery assembly housing, the battery and the LED electrically connected to the electronic circuit board, and a sensor in the battery housing electrically connected to the electronic circuit board. Further, there is no recitation that a plastic or rubber separator, having an 
	Claim 2, a liquid-supply assembly (claimed: an atomizer assembly)  
including an outlet at a second end of the liquid supply assembly; an aerosol passage leading from an air inlet to the outlet; a heating wire oriented perpendicular to a longitudinal axis of the device, the heating wire in a cavity; and a porous component for absorbing liquid in the liquid supply assembly and to moving the liquid toward the heating wire.
	Claim 3, wherein the outlet is in a mouthpiece, and the aerosol passage includes a gas vent extending towards the mouthpiece.
	Claim 4, wherein the heating wire is surrounded by the porous component (claimed: cavity wall).

	Claims 11-12, Cross et al shows that its valve (claimed: separator) may have a base (see Figs. 5A-5D), and from Figs. 8A-8C, it is clear that the air passage extends from the base towards the heating element, and such would be the same arrangement in the modified Hon ‘548/Cross et al device.  
Independent claim 13, a vaporizing device comprising a battery assembly having a battery, an LED and an electronic circuit board in a battery assembly housing, and a sensor in the battery housing electrically connected to the electronic circuit board. Further including, a liquid-supply assembly (claimed: an atomizer assembly) including an outlet at a second end of the liquid supply assembly; an aerosol passage leading from an air inlet to the outlet; a heating wire perpendicular to a longitudinal axis of the device; and a porous component for absorbing liquid in the liquid supply assembly and to moving the liquid toward the heating wire.  Further, there is no recitation that a plastic or rubber separator, having an air passage therethrough, is provided in the battery assembly housing, and that such separator is adjacent to the sensor. However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, 
However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, can be provided to “open” in response to an air pressure differential within inhalation devices in order to regulate the airflow to the desired airflow rate in the device, and as shown in these Figures, those valves can be placed near (read: adjacent) the sensor (see para. [0047]). Hence, it would have been obvious to one having ordinary skill in the art to have added such a structure in order to limit the airflow through the device to that which is more desirable.
	Claim 14, wherein the outlet is in a mouthpiece, and the aerosol passage includes a gas vent extending towards the mouthpiece.
	Claim 15, wherein the heating wire is surrounded by the porous component (claimed: cavity wall).
Claims 1-2 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of Hon ‘881 (U.S. Pat No. 10,178,881) in view of Cross et al (US. Pat. App. Pub. 2004/0099266). 
Regarding the claims of record, claims 1-15 of Hon ‘881 disclose or reasonably suggests nearly all that is recited in the instant claims, including:
Independent claim 1, a vaporizing device comprising a battery assembly having a battery including a battery, an LED and an electronic circuit board in a battery assembly housing, the battery and the LED electrically connected to the electronic circuit board, and a sensor in the battery housing electrically connected to the electronic circuit board. Further, there is no recitation that a plastic or rubber separator, having an air passage therethrough, is provided in the battery assembly housing, and that such separator is adjacent to the sensor. However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, can be provided to “open” in response to an air pressure differential within inhalation devices in order to regulate the airflow to the desired airflow rate in the device, and as shown in these Figures, those valves can be placed near (read: adjacent) the sensor (see para. [0047]). 
	Claim 2, a liquid-supply assembly (claimed: an atomizer assembly)  
including an outlet at a second end of the liquid supply assembly; an aerosol passage leading from an air inlet to the outlet; a heating wire oriented perpendicular to a longitudinal axis of the device, the heating wire in a cavity; and a porous component for absorbing liquid in the liquid supply assembly and to moving the liquid toward the heating wire.
	Claims 11-12, Cross et al shows that its valve (claimed: separator) may have a base (see Figs. 5A-5D), and from Figs. 8A-8C, it is clear that the air passage extends from the base towards the heating element, and such would be the same arrangement in the modified Hon ‘548/Cross et al device.  
Independent claim 13, a vaporizing device comprising a battery assembly having a battery, an LED and an electronic circuit board in a battery assembly housing, and a sensor in the battery housing electrically connected to the electronic circuit board. Further including, a liquid-supply assembly (claimed: an atomizer assembly) including an outlet at a second end of the liquid supply assembly; an aerosol passage leading from an air 
However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, can be provided to “open” in response to an air pressure differential within inhalation devices in order to regulate the airflow to the desired airflow rate in the device, and as shown in these Figures, those valves can be placed near (read: adjacent) the sensor (see para. [0047]). Hence, it would have been obvious to one 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Hon ‘705 (U.S. Pat No. 10,893,705) in view of Cross et al (US. Pat. App. Pub. 2004/0099266). 
Regarding the claims of record, claims 1-18 of Hon ‘705 disclose or reasonably suggests nearly all that is recited in the instant claims, including:
Independent claim 1, a vaporizing device comprising a battery assembly having a battery including a battery in a battery assembly housing, a circuit board, and a sensor in the battery housing electrically connected to the electronic circuit board. While there is no explicit recitation of an LED electrically connected to the electronic circuit board, it would have been obvious to one having ordinary skill in the art to have provided a visual indicator, such as an LED light, merely for the user’s convenience in order to confirm that the device is operation. Further, there is no recitation that a plastic or rubber separator, having an air passage therethrough, is provided in the battery assembly housing, and that such separator is adjacent to the sensor. However, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves, made of rubber, can be 
Claim Objections
Claim 2 is objected to because of the following informalities:
-In line 7, the word “to” should be replaced with -- for --. 
Appropriate correction is requested.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 5 recites the limitation "the liquid supply assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross et al (US. Pat. App. Pub. 2004/0099266).
Regarding independent claim 1, and dependent claim 8, Cross et al discloses a device for delivering a drug by inhalation which produces a 
The body of the device (22) is formed of two molded plastic members (48, 50) which are sealed together, said members enclosing a battery housing (36) containing a voltage source (presumably a battery) which is connected to a circuit (see para. [0046],[0054]) It would have been obvious to one having ordinary skill in the art to have provided a circuit board to support all the electrical components that comprise this circuit, and connect them together, as doing so is conventional in the electrical arts (corresponding to the claimed “a battery assembly including a battery…and an electronic circuit board in a battery assembly housing, the battery…electrically connected to the electronic circuit board”).
  While there is no explicit recitation of an LED electrically connected to the electronic circuit board, it would have been obvious to one having ordinary skill in the art to have provided a visual indicator, such as the conventionally-used LED light, connected to the circuit, merely for the user’s convenience in order to confirm whether or not the device is in operation (corresponding to the claimed “an LED…in a battery assembly housing…and the LED electrically connected to the electronic circuit board”).

Lastly, the Cross et al reference teaches, as shown in Figs. 8A-8C, that a valve or valves (read: separator(s)), made of rubber, can be provided to “open” in response to an air pressure differential (of the inhaled air) in order to regulate the airflow to the desired airflow rate in the device. As shown in these Figures, those valves can be placed near (read: adjacent) the sensor (see para. [0047]). Hence, it would have been obvious to one having ordinary skill in the art to have added such a structure in order to control the airflow through the device to that which is more desirable/preferable for the user (corresponding to the claimed “a plastic or rubber separator in the battery assembly housing adjacent to the sensor, and an air passage through the separator”; and the “wherein the sensor .
Allowable Subject Matter
Claim 20 is allowed.
Claims 16-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836.  The examiner can normally be reached on Thursdays and alternate Monday and Tuesdays, 7:00A-3:00P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIONNE W. MAYES/Examiner, Art Unit 1747